United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-41144
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE NATIVIDAD GONZALEZ-PARDO,

                                    Defendant-Appellant.


                       --------------------

          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:03-CR-746-ALL

                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Natividad Gonzalez-Pardo (Gonzalez) has moved for leave to

withdraw and has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967).   Gonzalez has received a copy of counsel’s

motion and brief, but he has not filed a response.     Our review of

the brief filed by counsel and of the record discloses no

nonfrivolous issue for appeal.   Accordingly, the motion for leave

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-41144
                               -2-

to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.   See 5TH CIR. R.

42.2.